DETAILED ACTION
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. Receipt is acknowledged of Applicant’s response of 10/13/21 filed in reply to the OA of 10/5/21. 
3. Receipt is acknowledged of claims 1-20 filed 2/22/21. Claims 1, 9 and 14 are the
independent claims.
4. This application is a continuation of US Patent Application Number 16/387,455, filed on April 17, 2019, now US 10964507.
Response to Arguments
5. Applicant’s arguments filed 10/13/21, with respect to the 35 USC 103 rejection have been fully considered and are persuasive.  In view of the arguments, the previous rejection has been withdrawn. 
Allowable Subject Matter
6. Claims 1, 9 and 14 are allowed and the other claims are allowed by virtue of their dependence on these claims.
7. The following is an examiner’s statement of reasons for allowance: prior art fails to disclose or suggest:
Claim 1:
A method of manufacture of an x-ray source, the method comprising:
inserting a voltage multiplier inside of a power supply shield, the power supply shield wrapping at least a portion of the voltage multiplier with a gap between the power , the power supply shield being separate and spaced apart from the x-ray tube shield.
Claim 9:
A method of manufacture of a shielded x-ray tube, the method comprising: inserting an x-ray tube inside of an x-ray tube shield, the x-ray tube shield wrapping at least a portion of the x-ray tube with a gap between the x-ray tube shield and the x-ray tube, and the x-ray tube shield being electrically insulative.
Claim 14:
A method of manufacturing a shielded power supply, the method comprising:
inserting a voltage multiplier inside of a power supply shield, the power supply shield wrapping at least a portion of the voltage multiplier with a gap between the power supply shield and the voltage multiplier, and the power supply shield being electrically insulative.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant prior art
7. Komm et al. (“Gaseous Dielectric High Voltage Insulation for Space

Conference, Pages: 378-379, 892 of 10/5/21) disclose a shielded x-ray source but fail to disclose or suggest the power supply shield being separate and spaced apart from the x-ray tube shield or the x-ray tube shield or power supply shield is being electrically insulative.
In the instant invention, a compact, lightweight x-ray source is disclosed in which x-rays are blocked to prevent arcing failure and unwanted electromagnetic interferences.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEENAKSHI S SAHU whose telephone number is (571)270-3101. The examiner can normally be reached Mon-Fri; 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MEENAKSHI S SAHU/Examiner, Art Unit 2884